Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/10/21 and 11/1/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
4.	Claim 7-8 depend on claim 1 and recite the limitation "second thermally conductive structure" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claim(s) s is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shelley et al. (US 2003/0122724).
With regard to claim 1; Shelley discloses:
An electronic device, comprising: a first component carrier which comprises a first stack (11 Fig. 12), having at least one first electrically conductive layer structure forming an antenna structure (para 25: it can be seen that the antenna is formed from a number of separate layers which are sandwiched together and suitably connected to form a unitary member) and having at least one first electrically insulating layer structure (Para 25:A first layer 11 may be fabricated from an insulating material such as a plastics material) wherein the first component carrier further comprises at least one electronic component (an electronic component can be a probe 17); and
a second component carrier (21, 23) (para 37: It should be noted that the fifth 21 and sixth 23 plates could alternatively be manufactured as one layer) having at least one second electrically conductive layer structure (waveguide (15)) and/or at least one second electrically insulating layer structure (para 30: The fifth layer (21) may also be fabricated from a metallised insulating material), wherein the second component carrier further comprises a heat removal structure (23)(para 32:  The sixth layer 23 forms a heat sink on to which heat producing electronic components of the array antenna may be mounted)
wherein the first component carrier and the second component carrier are connected (layer 16-18 connects the first component and the second component) so that the antenna structure is positioned at one side of the electronic device for emitting and/or receiving electromagnetic radiation (para 27: As is well known, the beamforming network includes a number of probes used to excite the antenna elements. The probes are arranged on a substrate in a suitable manner in order to control reception or transmission of electromagnetic radiation) and the heat removal structure is positioned at an opposing other side of the electronic device (see Figs. 2-4) (para 30: The fifth layer 21 consists of a series of "closed" or "open" cavities, forming the rear section of each antenna element).

 With regard to claim 2; Shelley discloses:
The electronic device according to claim 1, wherein the heat removal structure is positioned at the opposing other side of the electronic device so as to be thermally connectable with a cooling unit (cooling fans 24 Fig.2; fan 26 Fig. 4).

 With regard to claim 3; Shelley discloses:
The electronic device according to claim 2, comprising the cooling unit (24) connected at the opposing other side (see 24 Figure 2; claim 7).

 With regard to claim 4; Shelley discloses:
The electronic device according to claim 3, wherein the cooling unit comprises one of the group consisting of a thermally conductive bulk body, optionally being thermally coupled with cooling fins (see claim 7 cooling fan 24) extending from the bulk body, a liquid cooling system, and a gas cooler comprising a ventilator.

With regard to claim 5: 
The electronic device according to claim 1, comprising a first thermally conductive coupling structure for thermally coupling the second component carrier with the cooling unit (see 24 Figure 2; claim 7).

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
8.	Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shelley et al. (US 2003/01227424) in view of Uppal (US 2021/0249326).
With regard to claim 6; Shelley fails to teach:
The electronic device according to claim 5, wherein the first thermally conductive coupling structure is an electrically insulating thermal coupling structure such as a thermal interface material or a thermal prepreg.
Uppal teaches: 
With regard to providing a heat transfer path, the thermal efficiency of the thermal interface material is critical to effectively remove heat from the integrated circuit device(s) (see para 4). Therefore, it would have been obvious to one having ordinary skill in the art to have applied the teachings of Uppal in the for the benefit to effectively remove heat and thereby increasing the performance of the electronic device. 

With regard to claim 9; Shelley discloses:
The electronic device according to claim 1, comprising at least one of the following features: wherein the at least one electronic component is thermally coupled with the heat removal structure for removing heat from the at least one electronic component via the heat removal structure towards said opposing other side to be connected to the cooling unit (cooling fans 24 Fig.2; fan 26 Fig. 40); wherein the heat removal structure is configured for spatially spreading heat created by the at least one electronic component (Fins are electronic component). Therefore, it would have been obvious to one having ordinary skill in the art to have applied the teachings of Uppal in the electronic device of Shelley for the benefit to effectively remove heat from the device.

9.	Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shelley et al. (US 2003/01227424) in view of Uppal (US 2021/0249326).
With regard to claim 10: Shelley fails to explicitly teach:
The electronic device according to claim 1, wherein the heat removal structure comprises at least one highly thermally conductive block, in particular at least one metal block or at least one ceramic block, optionally being at least partially covered with a metallic cladding.
Uppal discloses:
 (para 50:  The heat dissipation device 160 may be made of any appropriate thermally conductive material, including, but not limited to, at least one metal material and alloys of more than one metal, or highly doped glass or highly conductive ceramic material, such as aluminum nitride). Therefore, it would have been obvious to one having ordinary skill in the art to have applied the teachings of Uppal in the electronic device of Shelley for the benefit to effectively remove heat from the device.

With regard to claim 11; Shelley discloses:
The electronic device according to claim 1, comprising a spacer plate or a third component carrier (Layers 16-19), having at least one third electrically conductive layer structure and/or having at least one third electrically insulating layer structure (A third layer 18 which, as with the first layer 11 may be fabricated from a metallised insulating material), wherein the spacer plate or the third component carrier is arranged as a spacer between the first component carrier and the second component carrier. Note that the third component carrier (Layers 16-19) is between the first component carrier (11) and the second component carrier (21), it is used as a spacer. 

With regard to claim 12, Shelley discloses:
The electronic device according to claim 11, comprising at least one of the following features: wherein the spacer plate or the third component carrier is configured for conducting electric supply power between the first component carrier and the second component carrier by an electrically conductive through connection extending through the spacer plate or the third component carrier (para 27:The second layer 16 carries a first beamforming network which includes a first probe 17 for each antenna element. The second layer may for example be a thin dielectric sheet onto which conductors are deposited, or alternatively may be a copper coated dielectric which is selectively etched to form the network of conductors making up the first beamforming network) wherein a main surface of the spacer plate or the third component carrier has a surface profile or a structuring being substantially inverse to a surface profile of a counter main surface of the first component carrier; wherein the first component carrier is connected with the second component carrier through at least one through hole extending through the spacer plate or the third component carrier.

With regard to claim 13: Shelley discloses
The electronic device according to claim 1, wherein the at least one electronic component is inserted in at least one cavity in the first stack. The first stack comprises hole or cavity in which electronic components such as antenna is inserted. 

With regard to claim 14, Shelley fails to discloses
The electronic device according to claim 1, wherein the at least one electronic component is surface mounted on the first stack. Placing the electronic component on the surface of the first stack (11) is a choice based on system requirements, application, and design. 

With regard to claim 17, Shelley fails to explicitly teach:
The electronic device according to claim 1, wherein the first component carrier and the second component carrier are connected by a connection structure in between, in particular by one of the group consisting of an adhesive layer, a solder structure, and a sinter structure. Shelley discloses that the first component carrier and the second component carrier are connected (see Figure 2). It is well known in the art that bonding or connecting of electronic circuits by soldering, screwing, sintering, adhesive etc.. is a choice based on system requirements, application, design..

With regard to claim 18: shelley discloses 
The electronic device according to claim 1, wherein at least one of the first component carrier and the second component carrier is configured as a high-frequency board, ( The elements in the antenna are designed to transmit/receive the two orthogonal components of a circularly polarised high frequency signal). in particular wherein the at least one of the first component carrier and the second component carrier configured as a high-frequency board comprises at least one of polytetrafluoroethylene (para 27: the dielectric could be a PTFE (polytetrafluoroethylene)-) liquid crystal polymer and/or cyanate ester resins.

10.	With regard to claim 20, Shelley discloses:
A method of manufacturing an electronic device, the method comprising:
forming a first component carrier which comprises a first stack, having at least one first electrically conductive layer structure forming an antenna structure (para 25: it can be seen that the antenna is formed from a number of separate layers which are sandwiched together and suitably connected to form a unitary member) and having at least one first electrically insulating layer structure (Para 25:A first layer 11 may be fabricated from an insulating material such as a plastics material), wherein the first component carrier further comprises at least one electronic component; (an electronic component can be a probe 17) forming a second component carrier (para 37: It should be noted that the fifth 21 and sixth 23 plates could alternatively be manufactured as one layer) having at least one second electrically conductive layer structure and/or at least one second electrically insulating layer structure, (para 30: The fifth layer (21) may also be fabricated from a metallised insulating material) wherein the second component carrier further comprises a heat removal structure; )(para 32:  The sixth layer 23 forms a heat sink on to which heat producing electronic components of the array antenna may be mounted) and connecting the first component carrier and the second component carrier so that the antenna structure is positioned at one side of the electronic device for emitting and/or receiving electromagnetic radiation (para 27: As is well known, the beamforming network includes a number of probes used to excite the antenna elements. The probes are arranged on a substrate in a suitable manner in order to control reception or transmission of electromagnetic radiation) and the heat removal structure is positioned at an opposing other side of the electronic device (para 30: The fifth layer 21 consists of a series of "closed" or "open" cavities, forming the rear section of each antenna element).


Allowable Subject Matter
11.	Claims 7-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

12.	Claims 15, 16, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGUY JEAN PIERRE whose telephone number is (571) 272-1803.  The examiner can normally be reached from 8:00-6:30 PM Monday-Thursday. The examiner’s fax phone number is (571) 273-1803. The Examiner email address is peguy.jeanpierre@uspto.gov. If attempts to reach the Examiner are unsuccessful, the Examiner’s supervisor Dameon E. Levi can be reached at (571) 272-2105.

/PEGUY JEAN PIERRE/Primary Examiner, Art Unit 2845